Title: To James Madison from Robert R. Livingston, 16 August 1802
From: Livingston, Robert R.
To: Madison, James


No. 20
Dear Sir
Paris 16th. Augt 1802
I informed you in my last that I found some relaxation on the subject of the floridas in my last conversation with the Spanish Minister I have reason to think that within this few days they have come to a settlement with France on that subject what it is I can not precisely say but I presume that it is whatever France wishes it to be. I find all the old French maps mark the river Perdigo as the boundary between Florida & Louisania it is possible that this may have been insisted upon if so the remainder was hardly worth the keeping. Whatever it is the project of taking possession has resumed a certain degree of activity Genl. Victour is appointed he is to have under him a genl. of division two genls. of brigage [sic] & 3000 men only no more than 2000000 frs. are allowed to this service so that they must starve or find resources in the country. Saturday the Genl. was all day with the minister of marine arranging the inferior appointments to be submitted to the first consul. I have been pressing for some time past with every body that I thought could have any influence on this business—And as I have been happy enough to convince most of them I do not absolutely despair tho I am much discouraged by this last arrangment. The same silence is observed by the Minister I can get him to tell me nothing. I shall see him this morning again & if I can not induce him to speak on the subject more plainly than he has done I will put in a note insisting on our claims under the Spanish treaty & demanding an explicit recognition of them. On this I believe there will be little difficulty as they have always agreed that the cession must be subject to the restrictions under which Spain held the territory.
There are obvious symtoms of ill humour between this country & Britain & I think it will not be long before they assume a serious asspect. Good may arise out of this evil if it shd. happen. The enclosed Letter from Obrien will shew you the state of our affairs with the Barbary powers. France has sent two ships & a frigate to Algiers to demand satisfaction for the insult to their fishing vessels. I believe however that the government will not chuse to enter into a war tho it is evidently much the wish of the people about court particularly the military men. A report for the discharge of our demd is before the first consul if adopted it is all I can ask & more than I hoped it is very pointed as to the justice of our claim & the national disgrace that would attend its farther neglect.
We yesterday had a grand fete in honor of the Consuls birth day & the extention of his powers—there are many discontents & there was I am told much more expression of it among the people that crowded the streets than could have been expected. I have the honr. to be Dr. Sir With the highest consideration Your Most Obt hum: Servt
 

   
   Draft (NHi: Livingston Papers); letterbook copy (NHi: Livingston Papers, vol. 1). Italicized passages are underlined in the draft; Livingston apparently intended them to be encoded.



   
   In the draft, Livingston first wrote “12th.” and later wrote “16” below it. The letterbook copy is dated 16 Aug., as is an extract from the missing RC printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:524.



   
   The commander of the French army in the Batavian Republic, Claude-Victor Perrin (known as General Victor), had been named on 27 Apr. 1802 to head the French expedition to occupy Louisiana. The force was delayed by a lack of funds, French reverses in the battle to regain control of Saint-Domingue, and North Sea ice, and it never left Holland (Tulard, Dictionnaire Napoléon, p. 1717; E. Wilson Lyon, Louisiana in French Diplomacy, 1795–1804 [Norman, Okla., 1974], pp. 129–44).



   
   Among the “symtoms of ill humour” that soured Anglo-French relations in the summer of 1802 were the continued British support for French émigrés, the seizure of British merchant ships by the French, and the signing of a treaty between France and the Ottoman Empire in June 1802 (Michel Poniatowski, Talleyrand et Le Consulat [Paris, 1986], pp. 700–722).



   
   This may have been O’Brien’s 10 July 1802 statement on the situation at Algiers, a copy of which was sent to Livingston (see O’Brien to JM, 7 July 1802, n.).



   
   Livingston referred to Talleyrand’s “Rapport au premier Consul de la République,” submitted to Napoleon circa 29 Floréal an X (19 May 1802) (AAE: Political Correspondence, U.S., 54:343–46).


